Bleckley, Judge.
If the decision, foreshadowed by the court, had been one in denial of the motion, perhaps it would have been too late to withdraw; but we do not see why a victory may not be declined in the very moment of success. Men do not always know what to pray for; and when they see that an ill-chosen petition is about to be granted, to be obliged to persevere in it and accept the boon, whether they will or not, would be a strict rule of practice. It would seem that they ought to be allowed to drop their suit and quit the court — taxed only with the costs. Judgment on the motion was still in the future; it was not actually rendered; the judge simply announced, orally, that he should order the rule absolute opened; he passed no order. The case is not like that of a verdict made up and signed: 7 Georgia, 191; 34 Ibid., 572; 48 Ibid., 592. It may be, too, that even a verdict, wholly in the plaintiff’s favor for all his demand, would be no bar to a dismissal of the suit until after entry on the minutes, or perhaps until after the signing of judgment thereon: Code, section 3447.
Judgment reversed.